OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
After a trial by jury, defendant was convicted of murder in the second degree (Penal Law § 125.25). He argues on this appeal that he was denied effective assistance of counsel because his counsel did not challenge the warrantless arrest, notwithstanding that the arrest was not premised on probable cause and was made in his place of residence absent exigent circumstances.
To prevail on a claim of ineffective assistance of counsel, a defendant must demonstrate the absence of strategic or other legitimate explanations for counsel’s failure to pursue "colorable” claims (People v Rivera, 71 NY2d 705, 709). At a CPL 440.10 hearing, defendant’s trial attorney offered sound reasons for not challenging the arrest. He testified he did not argue to suppress defendant’s statements as the fruits of an arrest without probable cause because, after investigation, he concluded the police had probable cause to take defendant into custody. In addition, trial counsel believed, because of personal knowledge to the contrary, that a claim that the brothel where the arrest occurred was defendant’s home was not viable or ethical. Finally, trial counsel vigorously pursued *975the defense, reasonable under the circumstances, that defendant’s statements were coerced.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.